Citation Nr: 1236680	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot disorder. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to the service-connected diabetes mellitus, type II, and Agent Orange exposure. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II, and Agent Orange exposure. 

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus, type II, and Agent Orange exposure. 

6.  Entitlement to service connection for a kidney disorder, to include as secondary to the service-connected diabetes mellitus, type II, and Agent Orange exposure. 

7.  Entitlement to service connection for bronchitis, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the September 2007 rating decision, the RO determined that new and material evidence had not been presented to reopen previously denied claims of service connection for a left foot disorder and PTSD; in the January 2009 rating decision, the RO denied service connection for diabetic retinopathy, erectile dysfunction, peripheral neuropathy of the lower extremities, a kidney disorder, and bronchitis. 

The issue regarding the application to reopen a claim of service connection for PTSD has been recharacterized.  As the Veteran is a layperson, and therefore not deemed competent to distinguish between variously diagnosed psychiatric disorders, a claim of service connection for one psychiatric disorder must be construed as a claim of service connection for all such disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.  In December 2010, the Board remanded the case to the RO for additional development.  

The issue of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board remanded the case in December 2010 in part to request that the RO obtain updated VA treatment records of the Veteran, because he had testified to having received treatment for his current disabilities every three months at his local VA outpatient treatment facility.  The RO in December 2010 and in March 2011 printed copies of the Veteran's treatment records, dated from July 2010 to March 2011, as requested, and associated the copies with the Veteran's claims files.  Then, additional treatment records were obtained in January 2012 and associated with the Veteran's claims files via the Virtual VA system (i.e., uploaded to the electronic version of his claims files).  However, a review of these records, which are dated from March 2011 to December 2011, disclose that they pertain to treatment of another Veteran.  In the supplemental statement of the case issued to the Veteran in March 2012, the RO had considered these other records in relation to the Veteran's claims on appeal.  Therefore, the RO should correct this deficiency by removing the incorrectly filed records from Virtual VA and associating them with the proper Veteran.  Additionally, it still remains for VA to obtain and associate with this file the updated VA treatment records for this Veteran. 

Moreover, service connection for diabetes mellitus, type II, was established effective in October 2008.  At his hearing, the Veteran alleged in part that his diabetes mellitus was the cause of his erectile dysfunction and peripheral neuropathy in the lower extremities.  The RO denied the Veteran's claims of service connection for erectile dysfunction and bilateral lower extremity peripheral neuropathy on the basis that although such disabilities are recognized as complications of diabetes mellitus, type II, they preceded his diagnosis of diabetes mellitus in September 2008.  (The RO acknowledged the Veteran to have a diagnosis of erectile dysfunction as well as a known history of polyneuropathy, although the nature of the neuropathy is not clearly identified in the record despite a diagnosis of diabetes mellitus with neuropathy reflected in VA podiatry records.)  

Nevertheless, VA regulations provide not only that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected but also that secondary service connection is permitted based on aggravation.  In this circumstance, compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, the RO should afford the Veteran a VA examination to determine the etiology of the Veteran's erectile dysfunction and any lower extremity peripheral neuropathy, so that all theories of service connection including secondary service connection by aggravation may be considered.   

Accordingly, the case is REMANDED for the following action:
1.  Remove the treatment records, dated from March 22, 2011 to December 1, 2011, which are contained in the Veteran's claims files on the Virtual VA system, from that system and associate them with the Veteran to whom they pertain.  

2.  Then, obtain this Veteran's updated treatment records, dated beginning in March 2011, from the VA North Texas Health Care System in Dallas, Texas, as well as all associated clinics and any other VA facility identified in the record or by the Veteran.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction and any bilateral lower extremity peripheral neuropathy.  All indicated tests and studies should be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is specifically asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed erectile dysfunction and/or any currently diagnosed peripheral neuropathy in the lower extremities are caused or aggravated by the service-connected diabetes mellitus.  Aggravation means chronically worsened beyond natural progression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claims currently on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


